DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 14, and 18
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanley-Marbell et al., US 2014/0366041 Al, (“Stanley-Marbell”).
Regarding Claim 1,
 Stanley-Marbell  teaches a method for reducing processing power of a data processing hardware executing one or more applications, the method comprising: ([0010]) 
receiving, at the data processing hardware, communication messages; ([0163] “the push notification message 920 received by mobile device 100 can include a high priority push notification.”) 
identifying, at the data processing hardware, a first application from the one or more applications outputting a first message based on at least one communication message, the first application associated with a first priority value; ([0153] “906, push service daemon 904 can compare the application identifier in the push notification message 920 to push filters 928 stored on mobile device 100 … push filters 928, wake list 930 and no wake list 932”; 
See also [0146]; 
See also [0167] “push notification can cause a banner, balloon or other graphical object to be displayed on a graphical user interface of mobile device 100. The graphical object can include information indicating the subject matter or content of the received push notification, for example.” Emphasis added.
In some cases the applications may present information from the push message to the user – a first message based on the at least one communication message giving the claim the BRI –) 
transmitting, from the data processing hardware to a user interface, instructions causing the first message to be provided to a driver; ([0167] “high priority push notifications can cause a graphical user interface to be displayed on mobile device 10 … can cause a banner, balloon or other graphical object to be displayed on a graphical user interface of mobile device 100 … include information indicating the subject matter or content of the received push notification ….” Emphasis added;
See also [0091] and Fig. 12.) 
determining, at the data processing hardware, a group of high-priority applications from the one or more applications where each application has a priority value being higher than or equal to the first priority value; and ( [0153] “compare the application identifier in the push notification message 920 to push filters 928 stored on mobile device 100 to determine if the push notification message 920 was properly delivered or should have been filtered ( e.g., not delivered) by push notification server 906. For example, push filters 928, wake list 930 and no wake list 932 can correspond to push filters 914, wake list 916 and no wake list 918, respectively” Emphasis added; 
See also [0146];
i.e. Three application priorities are taught, high priority, low priority wake, and low-priority no wake. The priorities are associated with the application identifiers. In other words, an application on the high priority list has a value associated with it that is “higher” – giving the claim the BRI – than an application on the low-priority no-wake list by its nature of being on the high priority list.) 
 discarding, at the data processing hardware, one or more communication messages that are not relied on by the group of high-priority applications.  ([0153] “determine if the push notification message 920 was properly delivered or should have been filtered ( e.g., not delivered) by push notification server 906. For example, push filters 928, wake list 930 and no wake list 932 can correspond to push filters 914, wake list 916 and no wake list 918, respectively. In some implementations, if push service daemon 904 determines that the push notification message 920 should not have been delivered to mobile device 100, the push notification message 902 will be deleted.” Emphasis added.) 
Regarding Claim 6,
 Stanley-Marbell teaches wherein discarding the one or more communication messages that are not relied on by the group of high-priority applications comprises:
identifying one or more relevant messages from the communication messages, the one or more relevant messages used by one or more application of the group of high- priority applications; and
 processing only the one or more relevant messages. ([0153] “determine if the push notification message 920 was properly delivered or should have been filtered ( e.g., not delivered) by push notification server 906. For example, push filters 928, wake list 930 and no wake list 932 can correspond to push filters 914, wake list 916 and no wake list 918, respectively. In some implementations, if push service daemon 904 determines that the push notification message 920 should not have been delivered to mobile device 100, the push notification message 902 will be deleted.” Emphasis added. i.e. if the push notification was not sent in error – relevant giving the claim the BRI – then it is not discarded) 

Regarding Claim 9,
 Stanley-Marbell teaches a method for reducing processing power of a data processing hardware executing one or more applications, the method comprising: ([0010]) 
receiving, at the data processing hardware, communication messages; ([0163] “the push notification message 920 received by mobile device 100 can include a high priority push notification.”) 
determining, at the data processing hardware, a first application from the one or more applications outputting a first message based on at least one communication message, the first application associated with a first priority value; ([0153] “906, push service daemon 904 can compare the application identifier in the push notification message 920 to push filters 928 stored on mobile device 100 … push filters 928, wake list 930 and no wake list 932”; 
See also [0146]; 
See also [0167] “push notification can cause a banner, balloon or other graphical object to be displayed on a graphical user interface of mobile device 100. The graphical object can include information indicating the subject matter or content of the received push notification, for example.” Emphasis added.
In some cases the applications may present information from the push message to the user – a first message based on the at least one communication message giving the claim the BRI –) 
sending, from the data processing hardware to a user interface, instructions causing the first message to be provided to a driver; ([0167] “high priority push notifications can cause a graphical user interface to be displayed on mobile device 10 … can cause a banner, balloon or other graphical object to be displayed on a graphical user interface of mobile device 100 … include information indicating the subject matter or content of the received push notification ….” Emphasis added;
See also [0091] and Fig. 12.) 
determining, at the data processing hardware, a group of low-priority applications from the one or more applications where each application has a priority value being lower than the first priority value; and ( [0153] “compare the application identifier in the push notification message 920 to push filters 928 stored on mobile device 100 to determine if the push notification message 920 was properly delivered or should have been filtered ( e.g., not delivered) by push notification server 906. For example, push filters 928, wake list 930 and no wake list 932 can correspond to push filters 914, wake list 916 and no wake list 918, respectively” Emphasis added; 
See also [0146];
i.e. Three application priorities are taught, high priority, low priority wake, and low-priority no wake. The priorities are associated with the application identifiers.) 
 sending, from the data processing hardware to the group of low-priority applications, instructions causing the one or more applications of the low-priority group of applications to stop executing for a predefined period of time. ([0154] – [0155] “when the low priority push notification causes an launch of an application 908 … when push service daemon 904 receives a low priority push notification associated with an application ( e.g., application 908) on mobile device 100, push service daemon 904 can ask sampling daemon 102 if it is ok to launch the application associated with the received low priority push notification.”; See also [0158] – [0160] describing how applications may temporarily be placed on the no-wake list to save power or data budget; i.e. applications that are temporarily – predefined period of time -- on the no wake-list are not launched  – not executing --for that interval ) 
Claim(s) 14 and 18
 recite(s) features that are substantially the same as the method set forth in claim(s) 1, 6, and 9. Therefore claim(s) 14 and 18 is/are rejected under the same reasoning set forth above over Stanley-Marbell 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10-11, and 15-16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al., US 2014/0366041 Al, (“Stanley-Marbell”) in view of  CHEN et al., US 2018/0272965 Al, (“Chen”)
Regarding Claim 2,
 The method of claim 1, further comprising:
identifying, at the data processing hardware, a second application from the one or more applications, the second application providing a second message to the driver based on at least one communication message and having a second priority value; ([0153] “906, push service daemon 904 can compare the application identifier in the push notification message 920 to push filters 928 stored on mobile device 100 … push filters 928, wake list 930 and no wake list 932”; 
See also [0146]; 
See also [0167] “push notification can cause a banner, balloon or other graphical object to be displayed on a graphical user interface of mobile device 100. The graphical object can include information indicating the subject matter or content of the received push notification, for example.” Emphasis added.
In some cases the applications may present information from the push message to the user – a second message based on the at least one communication message giving the claim the BRI –) 

sending, from the data processing hardware to a first channel of the user interface, instructions to output the first message; and ([0167] “high priority push notifications can cause a graphical user interface to be displayed on mobile device 10 … can cause a banner, balloon or other graphical object to be displayed on a graphical user interface of mobile device 100 … include information indicating the subject matter or content of the received push notification ….” Emphasis added;
See also [0091] and Fig. 12.) 

Stanley-Marbell  does not teach 
 sending, from the data processing hardware to a second channel of the user interface, instructions to output the second message;
wherein when the first priority value is higher than the second priority value, the group of high-priority applications includes applications having a priority value higher than or equal to the second priority value.  
Stanley-Marbell  goes on to teach a GUI as well as an audio processing system for presenting information to the user. ([0224] and [0214]) 
Chen teaches sending, from the data processing hardware to a second channel of the user interface, instructions to output the second message; ([0019] “a high priority message may include actuation of both haptic and audio mechanisms, while a low priority message may use only one of a haptic and an audio mechanism.” Emphasis added.) 
wherein when the first priority value is higher than the second priority value, the group of high-priority applications includes applications having a priority value higher than or equal to the second priority value.  ([0017] “user device 150 prioritizes the plurality of messages identified in the block 210 according to a prioritization … For example, a message from a vehicle 101 engine indicating an overheating engine, which may require immediate attention, could be ranked higher than a message from a phone call coming into the user device 150. Similarly, the phone call may have a higher rank than a message from a vehicle 101 entertainment system indicating that a particular song is about to be played.” i.e. messages may be prioritized and based on the priority, user notification may use particular channels) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Chen with the teaching of Stanley-Marbell as both references are directed to to coordinating messaging as between computing devices. Moreover, Chen improves on Stanley-Marbell’s teaching of displaying prioritized messages to users on a GUI ( [0167],[0214]) by teaching a technique which further determines which user outputs to utilize based on the priority of the messages ([0007], [0019]) thus improving delivery of important message information to the user.
Regarding Claim 3,
 Stanley-Marbell  teaches wherein the first channel is a display or an audio system  ([0224] and [0214])
Stanley-Marbell  does not teach and the second channel is a haptic feedback system.  
Chen teaches and the second channel is a haptic feedback system.   ([0019] “a high priority message may include actuation of both haptic and audio mechanisms, while a low priority message may use only one of a haptic and an audio mechanism.” Emphasis added.)
Claim(s) 10-11 and 15-16
 recite(s) features that are substantially the same as the method set forth in claim(s) 10-11 and 15-16 Therefore claim(s) 2 -3 is/are rejected under the same reasoning set forth above over Stanley-Marbell  in view of Chen.

Claim(s) 4-5, 7-8, 12, and 17
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley-Marbell et al., US 2014/0366041 Al, (“Stanley-Marbell”)in view of Hill et al., US 2018/0299289 Al, (“Hill ”).
Regarding Claim 4,
 Stanley-Marbell  does not teach wherein the instructions causing the first message to be provided to the driver include:
instructions to a display in communication with the data processing hardware, the instructions causing the first message to be displayed for a predefined period of time.
Stanley-Marbell goes on to teach that push messages may display a banner on the UI for a period of time before waking the associated application. (Stanley-Marbell [0168]) 
Hill teaches wherein the instructions causing the first message to be provided to the driver include: instructions to a display in communication with the data processing hardware, the instructions causing the first message to be displayed for a predefined period of time. ([0150] “The device 100 may display the speed limit for a period of time ( e.g., X seconds) (block 2310) and can return to its previous display or tum off the display after the period of time has passed (block 2314).”;
See also [0137] describing prioritized classes of information that may be displayed to a user.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Hill with the teaching of Stanley-Marbell as both references are directed to coordinating messaging as between computing devices. Moreover, Hill improves on Stanley-Marbell’s teaching of displaying prioritized messages to a user (Stanley-Marbell [0168]) by teaching a technique that allows prioritized messages to be displayed temporarily over an existing message on the UI, thus improving the user’s ability to see priority information on the UI.(Hill [0137] and [0154]) 
Regarding Claim 5,
 Stanley-Marbell teaches wherein discarding the one or more communication messages that are not relied on by the group of high-priority applications is executed for the predefined period of time.  
( [0158] – [0160] “when sampling daemon 102 indicates that push service daemon 904 should not launch an application right now ( e.g., the "ok to launch" reply is "no"), push service daemon 904 can move the application identifier for the application from wake list 930 to no wake list 932 … by moving the application identifier into the no wake list 932 and sending a message 926 to push notification server 906 that includes the updated filters 928 (e.g., wake list 930 and no wake list 932), notification server906 can update its own push filters 914, wake list 916 and no wake list 918 to reflect the changes to push filters 928 and to prevent additional low priority push notifications for the application from being delivered to mobile device 100 … temporarily prevent future low priority push notifications from being sent from push notification server 906 to mobile device 100. For example, sampling daemon 102 can send a stop signal to push service daemon 904 when sampling daemon determines that the global application launch rate limit has been exceeded, the push data budget is exhausted for the current hour, the push energy budget is exhausted for the current hour ….” Emphasis added;
See also [0153];
i.e. the device may determine to temporarily – predefined period of time giving the claim the BRI – discard low priority messages ) 
Regarding Claim 7,
 Stanley-Marbell does not teach wherein the one or more applications include at least one of:
Intersection Movement Assist (IMA), Forward Collision Warning (FCW), and Do Not Pass Warning (DNPW), Left Turn Assist (LTA), Electronic Emergency Brake Light (EEBL), Signal Violation Warning (SVW), Traffic Light Assist (TLA), or Green Light Optimized Speed Advisory (GLOSA).  

Hill teaches Intersection Movement Assist (IMA), Forward Collision Warning (FCW), and Do Not Pass Warning (DNPW), Left Turn Assist (LTA), Electronic Emergency Brake Light (EEBL), Signal Violation Warning (SVW), Traffic Light Assist (TLA), or Green Light Optimized Speed Advisory (GLOSA).  ([0133] “instructions formatted for the navigation/mapping server 208 (e.g., GARMIN's cloud-based navigation/mapping services)).”; See also [0136] “ADAS alerts/warnings (e.g., a forward collision warning as shown in FIG. 12A, a lane departure warning as shown in FIG. 12B, speed limit warnings, traffic warnings, and the like).) 

Regarding Claim 8,
 Stanley-Marbell does not teach wherein the communication messages include at least one of:
SPaT (Signal Phase and Timing) signal, MAP (Map data) signal, or a BSMs (Basic Safety messages).  

Hill teaches wherein the communication messages include at least one of:
SPaT (Signal Phase and Timing) signal, MAP (Map data) signal, or a BSMs (Basic Safety messages).  

([0133] “instructions formatted for the navigation/mapping server 208 (e.g., GARMIN's cloud-based navigation/mapping services)).”; See also [0136] “ADAS alerts/warnings (e.g., a forward collision warning as shown in FIG. 12A, a lane departure warning as shown in FIG. 12B, speed limit warnings, traffic warnings, and the like)”; See also [0089] “audio and/or visual navigation instructions (e.g., turn-by-turn, lane guidance, natural guidance, traffic reports, advanced driver awareness and safety (ADAS) alerts/warnings, etc.)”) 
Claim(s) 12-13, 17, and 19-20
 recite(s) features that are substantially the same as the method set forth in claim(s) 4-5 and 7-8. Therefore claim(s) 12-13, 17, and 19-20 is/are rejected under the same reasoning set forth above over Stanley-Marbell in view of Hill.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mardus, 5,095,532, for its teaching of broadcasting traffic and route information to a vehicle;
Emmerink et al., US 6,216,085 Bl, for its teaching of prioritizing traffic/routing messages to be sent to a vehicle;
Argenti et al., US 11,093,767 Bl, for its teaching of filtering messages delivered to a driver based on driver attention capacity; and
Hampiholi et al., US 9,381,813 B2, for its teaching of selectively displaying messages to a vehicle driver based on priority.




 

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187